DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 17, 2021 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 17, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 and 14-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to recite that a physical barrier configured to move in conjunction with the first stage is located in a physical space maintained between the first and second station such that 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Sandhu et al. (US 2002/0100418) in view of Kawano (US 2004/0221808) and Boitnott et al. (US 5,667,592) on claims 1, 6-12, 14-20 and 25 are maintained. The rejections are restated below. 
Regarding claim 1: Sandhu et al. discloses an ALD apparatus which includes a number of deposition chambers (50a,50b,52a,52b,54a,54b) which are stations that are in gas isolation from each other such that no surface is contacted with more than one gas precursor (par. 35, figure 4), where the first station (50a) contains a wafer (55) and contacts the wafer with a first gas precursor (Ax) to form a first monolayer (210a) of the first reactant, the same wafer (55) is then moved to the second station (50b) in which a second gas precursor (By) is supplied to contact the wafer and react only with the first monolayer (210a) to form a second monolayer (210b) (pars. 42-45, figure 5). Sandhu et al. further describes a loading assembly (60) which has a robot arm within an intermediate space (figure 4) that places the wafer (55) into the first and second stations (50a,50b) and transfers the wafer between stations after the gas application steps (par. 35, 39, 40, 44, figure 4). Sandhu et al. also discloses that a door (174), which is a physical barrier, is provided between adjacent chambers (50a, 50b) which is configured to move open to allow entry of the wafer (55) through an opening (172) and to move closed 
	Sandhu et al. discloses that the ALD process is carried out by moving a wafer (55) via the loading assembly (60) to the first station (50a), inherently withdrawing the robot of the assembly (60) back to the intermediate space, flowing the first gas precursor (Ax) onto the wafer (55), moving the wafer (55) from the first station (50a) to the second station (50b) via the loading assembly (60), again withdrawing the robot of the assembly (60) to the intermediate space, and flowing the second gas precursor (By) onto the wafer (55), and further repeating this cycle until a desired thickness is achieved (pars. 42-51). Sandhu et al. discloses that the transferring steps are programmed into the loading assembly (60) (par. 26) which inherently requires a controller, however Sandhu et al. fails to explicitly disclose that a controller controls the entire cycle above, including the gas flowing steps. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller to controller the programmed robot as well as the gas supplies (162) because automating a manual activity is not considered to be a patentable advance (MPEP 2144.04).  
Sandhu et al. fails to explicitly disclose individual movables stages in each station which define walls that provide gas isolation between the stations and intermediate space and which move the substrates from a position in the intermediate space adjacent to the station and from the station to a position in the intermediate space, where the transfer member places and removes the substrates from the stages. However, Kawano discloses a similar ALD thin film deposition apparatus in which the susceptor (4) is movable between a transfer chamber (3) and a reaction chamber (2) such that the substrate (13) is moved by the susceptor (4) between this reaction chamber (2) and transfer chamber (3) where the susceptor (4) defines a wall of the reaction chamber includes a sealing ring (20) which 
Sandhu et al. teaches that the loading mechanism (60) is in a shared intermediate space, but neither Sandhu et al. nor Kawano explicitly disclose that the multiple movable susceptors are located within a shared intermediate space. However, Boitnott et al. discloses a similar semiconductor processing apparatus which utilizes a circular wafer handling chamber (88) which is a shared intermediate chamber used for transferring wafers between various processing stations (99-102) in a stop-start indexing motion with a multiple-spoke single-axis rigid-arm transfer carousel (90) where the processing stations include a plurality of forks (316) for each station that lift or lower the wafers (314) into position for processing (col. 4 lines 37-57, col. 6 lines 1-28, figures 2, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a shared wafer handling chamber as taught by Boitnott et al. for the apparatus of Sandhu et al. and Kawano because Boitnott et al. teaches that this both reduces the amount of space and time needed to transfer wafers between stations and also helps prevent contaminants from spreading to other chambers due to the use of multiple arms (col. 1 lines 21-65). 
Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the door (174) is moved concurrently with the movable susceptor stage. However the limitation “moving the physical barrier at 
Regarding claim 6: Sandhu et al. discloses that the stations are all in gas/chemical isolation from each other (pars. 35, 52) such that simultaneous presence of both the first and second reactant in a single station is prevented. 
	Regarding claim 7: Sandhu et al. further discloses that the station walls are heated in order to prevent chemisorption and deposition on surfaces of the reactor (pars. 11, 32). Further Sandhu et al. discloses that the multi-chamber nature of the apparatus also helps prevent coating of the reactor walls (pars. 33-34). 
	Regarding claims 8-9: Sandhu et al. discloses that the stations (50a,50b) are separated by a physical wall (170) with a closeable opening (172) (par. 54, figure 7) which is not a gas bearing, yet provides chemical isolation (par. 35). 
	Regarding claim 10: Sandhu et al. discloses that the first station (50a) is in a fixed location relative to the second station (50b), as both are provided around the loading assembly (60) in a fixed location (figure 4). 
Regarding claims 11-12: Sandhu et al., Kawano and Boitnott et al. disclose that the transfer system includes a rotating carousel (90) which is a spider and which moves each wafer (78) from station to station and places the wafers on the forks of each station (see Boitnott et al. col. 5 lines 10-19, figures 2 and 6). 
Regarding claim 14: Sandhu et al. discloses gas lines connecting the stations (50a,50b) to the gas supplies (162a, 162b) where the lines are separate (figures 5, 7). 
	Regarding claim 15: Sandhu et al. discloses that two more pairs of stations (52a, 52b, 54a, 54b) are provided with the same configuration as the first stations (50a, 50b) supplying the same two precursor gasses (Ax, By) to second and third substrates (par. 35, 40).
	Regarding claim 16: Sandhu et al. discloses that the other stations can also be designed to supply additional gas precursors, such as a third gas precursor (Cz) and a fourth gas precursor in order to form a product with any desired ALD layering, such that all of the precursors are designed to only react with the top monolayer on the wafer, where all of the stations are chemically isolated (pars. 38, 55-56, figure 8). 
	Regarding claims 17-20: Sandhu et al. discloses that all of the stations are always chemically isolated from each other (pars. 35, 52, 54). 
 Regarding claim 25: Sandhu et al. and Kawano disclose the above movable susceptors which move the substrates from the reaction chamber to the transfer chamber such that a robot arm does not enter the reaction chamber but only the transfer chamber (see Kawano pars. 13, 45, figure 1). Therefore each susceptor only enters one station and the robot arm does not enter any, and therefore the entire transfer system is configured such that no surface of it enters more than one station. 

The claim rejection under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Huotari et al. (US 2007/0026654) on claim 2 is maintained. The rejection is restated below. 
Regarding claim 2: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the wafer (55) has two exposed surfaces upon which selective deposition occurs on the first but not the second. However, Huotari et al. discloses a similar ALD apparatus in which a substrate includes two 

The claim rejections under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Koh (US 2008/007858) on claims 3-4 are maintained. The rejections are restated below. 
Regarding claim 3: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose a purge location which receives the first substrate after it contacts a first reactant, and before it’s received in the second station, where the purge location is not in gas communication with the first or second stations. However, Koh discloses a similar ALD apparatus in which a plurality of reaction spaces (160, 170, 180, 190) are provided where two of them provide a purge gas and two provide reactant gasses (par. 91, figure 4A), where the substrate is moved sequentially from station to station (pars. 65-67) such that a substrate enters the purge location after the first reactant station and before the second. It would have been obvious for one of ordinary skill in the art to supply purge gas at purge locations as taught by Koh for the apparatus of Sandhu et al., Kawano and Boitnott et al. because Koh teaches that separating the purge area into spatially divided sections improves processing speed (pars. 12-14), and that supplying a pulse of purge gas between pulses of reactant gasses reduces phase reactions between reactants (par. 6). 
Regarding claim 4: Sandhu et al. and Koh teach that the purge location is outside of the two stations, such that it encompasses the intermediate space (Koh figure 4a). 

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that the prior art does not teach the new limitation about the physical space in which the barrier is located, and that the door of Sandhu et al. would not be used when combining Sandhu et al. and Kawano.
In response:
Regarding the new limitation, the phrase “physical space” is sufficiently broad that the wall space between the two chambers in figure 7 can read on it. Applicant appears to be arguing that the claimed “physical space” is meant to be a gap with no solid structure, but this is not claimed nor is it supported in the specification. 
Regarding the combination of Sandhu et al. and Kawano, Applicant’s arguments that the moving stage would serve the same function as the door and therefore the door would not be used in the combination are mischaracterizing both the prior art and the above rejection. The door in Sandhu et al. is meant to isolate two neighboring process stations, while the moving stage of Kawano is meant to transfer a substrate from the intermediate transfer space within one station to the process space within that same station. Therefore, a door would still be both advantageous and necessary in order to provide a means to transfer the substrate from the transfer space within the first station to that of the second station while additionally further preventing any gas phase reactants left over after the stage is retracted from leaving the transfer space.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/S.A.K/
Stephen Kitt              
Examiner, Art Unit 1717
9/17/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717